 

Exhibit 10.1

 

SPARK NETWORKS, INC.

LOV USA, LLC

SPARK NETWORKS USA, LLC

SMOOCH LABS INC.

MINGLEMATCH, INC.

HURRYDATE, LLC

KIZMEET, INC.

SN HOLDCO, LLC

SN EVENTS, INC.

SPARK SOCIALNET, INC.

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION


LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 

This Loan And Security Agreement is entered into as of January 22, 2016, by and
between Western Alliance Bank, an Arizona corporation (“Bank”), and SPARK
NETWORKS, INC., a Delaware corporation, LOV USA, LLC, a Delaware limited
liability company, SPARK NETWORKS USA, LLC, a Delaware limited liability
company, SMOOCH LABS INC., a Delaware corporation, MINGLEMATCH, INC., a Utah
corporation, HURRYDATE, LLC, a Delaware limited liability company, KIZMEET,
INC., a California corporation, SN HOLDCO, LLC, a Delaware limited liability
company, SN EVENTS, INC., a Delaware limited liability company and SPARK
SOCIALNET, INC., a Delaware corporation (each  a “Borrower” and collectively,
the “Borrowers”).

Recitals

Borrowers wish to obtain credit from time to time from Bank, and Bank desires to
extend credit to Borrowers.  This Agreement sets forth the terms on which Bank
will advance credit to Borrowers, and Borrowers will repay the amounts owing to
Bank.

Agreement

The parties agree as follows:

1.Definitions and Construction.

1.1Definitions.  As used in this Agreement, the following terms shall have the
following definitions:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by a Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by a Borrower and each Borrower’s Books
relating to any of the foregoing.

“Adjusted EBITDA” means net profit before tax plus interest expense,
depreciation expense and amortization expense, less capitalized expenditures.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

“Borrower’s Books” means all of a Borrower’s books and records
including:  ledgers; records concerning such Borrower’s assets or liabilities,
the Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.

“Borrowing Base” means an amount equal to (a) the MRR Retention Rate, up to
ninety percent (90%), multiplied by (b) Eligible MRR multiplied by (i) at all
times when the MRR Retention Rate is equal to or greater than ninety percent
(90%), three (3) and (ii) at all times when the MRR Retention Rate is less than
ninety percent (90%),

 

--------------------------------------------------------------------------------

 

two and one quarter (2.25), as determined by Bank with reference to the most
recent Borrowing Base Certificate delivered by Borrower.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Cash Management Sublimit” means a sublimit for cash management transactions
under the Revolving Line not to exceed Two Hundred Fifty Thousand Dollars
($250,000).

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of a Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of such Borrower, who did
not have such power before such transaction.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code.

“Collateral” means the property described on Exhibit A attached hereto.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

“Credit Extension” means each Advance, use of the Cash Management Sublimit, the
International Sublimit, or any other extension of credit by Bank for the benefit
of Borrowers hereunder.

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Eligible MRR” means GAAP revenue of Borrowers recognized during the Measurement
Period from subscriptions, less revenue from any customer (other than a customer
who is a natural person) who (i) goes out of business or is insolvent, or (ii)
has a receivable aged more than ninety (90) days from invoice date, without
Bank's consent.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which a Borrower has any interest.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such

 

--------------------------------------------------------------------------------

 

Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Foreign Exchange Reserve Percentage” is defined in Section 2.1(c)(ii) hereof.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“FX Amount” is defined in Section 2.1(c)(ii) hereof.

“FX Contracts” are defined in Section 2.1(c)(ii) hereof.

“GAAP” means generally accepted accounting principles as in effect from time to
time, consistently applied.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property Collateral” means all of each Borrower’s right, title,
and interest in and to the following: Copyrights, Trademarks and Patents; all
trade secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

“International Sublimit” means a sublimit for foreign exchange services and
export, import, and standby letters of credit under the Revolving Line not to
exceed Two Hundred Fifty Thousand Dollars ($250,000).

“Inventory” means all physical inventory in which a Borrower has or acquires any
interest, including work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of a Borrower, including such inventory as
is temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and Borrower’s Books relating to any of
the foregoing.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

--------------------------------------------------------------------------------

 

“Israeli Sub” means Spark Networks (Israel) Ltd, a company organized under the
laws of the State of Israel.

“Letter of Credit” or “Letters of Credit” is defined in Section 2.1(c)(ii)
hereof.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by a Borrower, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) of Borrowers and their
Subsidiaries taken as a whole or (ii) the ability of Borrowers to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.

“Material Agreement” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of Two Hundred Thousand Dollars ($200,000) or more in any year or
otherwise material to the business, condition (financial or otherwise),
operations, assets or properties of such Person.

“MRR Retention Rate” means, as of the last day of a month, the ratio, expressed
as a percentage, of (x) three (3) times the Eligible MRR for such month to (y)
the Eligible MRR for the prior three (3) months.

“Negotiable Collateral” means all letters of credit of which a Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and a Borrower’s Books relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by a Borrower pursuant to this Agreement or any other Loan
Document, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from a Borrower to others that Bank may have obtained by assignment or
otherwise.

“Parent” means SPARK NETWORKS, INC..

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrowers and Bank.

 

--------------------------------------------------------------------------------

 

“Permitted Distribution”:

(a)Any Borrower and any Subsidiary may repurchase of the stock of former
employees pursuant to stock repurchase agreements;

(b)each Subsidiary of any Borrower may make Restricted Payments to such
Borrower, to each other owner of such Subsidiary and to each direct parent of
such Subsidiary that is a Loan Party; provided, that all such Restricted
Payments shall be made on a ratable basis among such owners;

(b)each Subsidiary may issue or sell Equity Interests to any Borrower and to any
other Person that is an owner of such Subsidiary in accordance with clause (e)
of the definition of “Permitted Investments”; provided (i) no Change of Control
shall occur or be caused thereby and (ii) all such issuances shall be on a
ratable basis;

(c)any Borrower and any Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(d)any Borrower and any Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(e)(i) the Parent may make equity redemptions/repurchases, and any Subsidiary
may make dividends or distributions to the Parent, or to Spark UK in the
applicable amount in order that Spark UK shall make dividends or distributions
to the Parent, in the applicable amount to finance such redemptions/repurchases,
in each case, so long as (A) no Default or Event of Default has occurred and is
continuing or would result from Parent making such equity
redemptions/repurchases and (B) the Parent is in compliance with the financial
covenants set forth in Sections 6.8-6.10 and (ii) the Parent may make cash
dividends, and any Subsidiary may make dividends or distributions to the Parent,
or to Spark UK in the applicable amount in order that Spark UK shall make
dividends or distributions to the Parent, in the applicable amount to finance
such cash dividends by the Parent, in each case, so long as (A) no Default or
Event of Default has occurred and is continuing or would result from Parent
making such cash dividend and (B) the Parent is in pro forma compliance with the
financial covenants set forth in Sections 6.8-6.10; provided, that the aggregate
amount of all such equity redemptions/repurchases, dividends and distributions
made pursuant to this clause (e) shall not exceed One Million Dollars
($1,000,000) during the term of this Agreement;

(f)Spark Networks USA, LLC or any Subsidiary may make Restricted Payments to
Spark UK in a certain amount pursuant to any intercompany agreement provided
that Spark UK shall use the proceeds of such Restricted Payment to make
Restricted Payments to the Parent in the same amount to permit the Parent to pay
(i) the Parent’s reasonable out-of-pocket costs and expenses related to the
Parent’s corporate overhead in an amount not to exceed Two Million Dollars
($2,000,000) during any fiscal year and (ii) income taxes attributable to the
Borrower and its Subsidiaries; and

(g)the Parent may issue and sell shares of its common Equity Interests.

“Permitted Indebtedness” means:

(a)Indebtedness of Borrowers in favor of Bank arising under this Agreement or
any other Loan Document;

(b)Indebtedness existing on the Closing Date and disclosed in the Schedule and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder plus all accrued and unpaid
interest thereon, (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material

 

--------------------------------------------------------------------------------

 

respect to the Borrowers or the Bank than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate; 

(c)(i) guarantees of any Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of any Borrower or any Guarantor and (ii)
guarantees of Subsidiaries that are not Loan Parties in respect of Indebtedness
otherwise permitted hereunder of Subsidiaries that are not Loan Parties;
provided that if such Subsidiary is required to be joined as a Loan Party
pursuant to Section 6.12 such guarantee shall be terminated and such Subsidiary
released from its obligations thereunder unless such guarantee is otherwise
permitted under this definition;

(d)obligations (contingent or otherwise) of any Borrower or any Subsidiary
existing or arising under any swap contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” (ii) such obligations
are, in the aggregate, not greater than Two Hundred Thousand Dollars ($200,000)
and (iii) such swap contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e)intercompany Indebtedness incurred in connection with an Investment permitted
under clause (e) of the definition of “Permitted Investments”, provided that any
such Indebtedness owed by a Loan Party shall be subordinated to the Obligations
in a manner reasonably satisfactory to the Bank and shall be pledged (and if
evidenced by a promissory note, delivered with an appropriate endorsement in
blank) to the Bank as Collateral in accordance with the Loan Documents;

(f)Indebtedness secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided (i) such Indebtedness does not exceed the lesser of
the cost or fair market value of the equipment financed with such Indebtedness
and (ii) such Indebtedness does not exceed One Hundred Thousand Dollars
($100,000) in the aggregate at any given time;

(g)Subordinated Debt;

(h)accounts payable to trade creditors for goods and services and current
operating liabilities incurred in the ordinary course of business and not past
due; and

(i)Indebtedness under corporate credit cards not maintained through Bank and
used in the ordinary course of business provided that the aggregate amount of
such Indebtedness outstanding does not exceed Three Hundred and Fifty Thousand
Dollars ($350,000) at any given time.

“Permitted Investment” means:

(a)Investments existing on the Closing Date disclosed in the Schedule;

(b)(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
(1) year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one (1) year from the date of creation thereof and currently having
rating of at least A-2 or P-2 from either Standard & Poor’s Corporation or
Moody’s Investors Service, (iii) certificates of deposit maturing no more than
one (1) year from the date of investment therein issued by Bank and (iv) Bank’s
money market accounts;

(c)Investments held by any Borrower or any of its Subsidiaries in the form of
cash equivalents;

(d) advances to officers, directors and employees of any Borrower and any
Subsidiaries in an aggregate amount not to exceed Two Hundred Thousand Dollars
($200,000) at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

--------------------------------------------------------------------------------

 

(e) (i) Investments by any Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by any
Loan Party in any other Loan Party, (iii) additional investments by Subsidiaries
of any Borrower that are not Loan Parties in other Subsidiaries that are not
Loan Parties and (iv) Investments in the Parent in the forms of loans and
advances for the same purposes as, and subject to the same restrictions
applicable to, the permitted Restricted Payments set forth in clauses (e)-(f) of
the definition of “Permitted Distribution”; 

(f)Investments by any Borrower and its Subsidiaries consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

(g) Guarantees permitted under the definition of “Permitted Indebtedness”;

(h) Investments by any Borrower in swap contracts permitted under the definition
of “Permitted Indebtedness”;

(i)other Investments not exceeding One Million Dollars ($1,000,000) in the
aggregate at any time outstanding; and

(j)Investments in the Israeli Sub pursuant to any intercompany agreement, not
exceeding One Million Five Hundred Thousand Dollars ($1,500,000) in the
aggregate at any time outstanding.

“Permitted Liens” means the following:

(a)Any Liens existing on the Closing Date and disclosed in the Schedule and any
Liens arising under this Agreement or the other Loan Documents;

(b)Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings;

(c)Liens (i) upon or in any equipment which was not financed by Bank acquired or
held by any Borrower or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, or (ii) existing on such equipment at the time of
its acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment;

(d)Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

(e)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(f)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

--------------------------------------------------------------------------------

 

(h)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;  

(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.7; and

(j)non-exclusive licenses of Intellectual Property Collateral granted to third
parties in the ordinary course of business.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prime Rate” means the greater of three and one quarter of one percent (3.25%)
or the Prime Rate published in the Money Rates section of the Western Edition of
The Wall Street Journal, or such other rate of interest publicly announced from
time to time by Bank as its Prime Rate.  Bank may price loans to its customers
at, above or below the Prime Rate.  Any change in the Prime Rate shall take
effect at the opening of business on the day specified in the public
announcement of a change in Prime Rate.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of each
Borrower.

“Restricted Payment” means any dividend or any other distribution or payment on
account of or in redemption, retirement or repurchase of any capital stock.

“Revolving Facility” means the facility under which Parent may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.

“Revolving Line” means a credit extension of up to Ten Million Dollars
($10,000,000).

“Revolving Maturity Date” means January 22, 2018.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“Shares” is (i) one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by any
Borrower or any Borrower’s Subsidiary, in any Domestic Subsidiary; and (ii)
sixty-five percent (65%) of the issued and outstanding capital stock, membership
units or other securities entitled to vote and owned or held of record by
Borrower or any Domestic Subsidiary in any Foreign Subsidiary.

“Spark UK” means Spark Networks Limited, a company organized under the laws of
England and Wales.

“Subordinated Debt” means any debt incurred by a Borrower that is subordinated
to the debt owing by Borrowers to Bank on terms acceptable to Bank (and
identified as being such by Borrowers and Bank).

“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by a Borrower, either directly
or through an Affiliate.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of each Borrower connected
with and symbolized by such trademarks.

 

--------------------------------------------------------------------------------

 

1.2Accounting Terms.  All accounting terms not specifically defined herein shall
be construed in accordance with GAAP and all calculations made hereunder shall
be made in accordance with GAAP.  When used herein, the terms “financial
statements” shall include the notes and schedules thereto. 

2.Loan and Terms Of Payment.

2.1Credit Extensions.

Each Borrower promises to pay to the order of Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrowers hereunder.  Borrowers shall also pay
interest on the unpaid principal amount of such Credit Extensions at rates in
accordance with the terms hereof.

(a)Revolving Advances.

(i)Subject to and upon the terms and conditions of this Agreement, Parent may
request Advances in an aggregate outstanding amount not to exceed the lesser of
(i) the Revolving Line or (ii) the Borrowing Base, minus, in each case, the Cash
Management Sublimit and the aggregate amounts outstanding under the
International Sublimit.  Subject to the terms and conditions of this Agreement,
amounts borrowed pursuant to this Section 2.1(a) may be repaid and reborrowed at
any time prior to the Revolving Maturity Date, at which time all Advances under
this Section 2.1(a) shall be immediately due and payable.  

(ii)Whenever a Borrower desires an Advance, Parent will notify Bank no later
than 3:00 p.m. Pacific time, on the Business Day that the Advance is to be
made.  Each such notification shall be made (i) by telephone or in-person
followed by written confirmation from Borrower within 24 hours, (ii) by
electronic mail or facsimile transmission, or (iii) by delivering to Bank a
Revolving Advance Request Form in substantially the form of Exhibit B
hereto.  Bank is authorized to make Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid.  Bank
shall be entitled to rely on any notice given by a person who Bank reasonably
believes to be a Responsible Officer or a designee thereof, and Borrowers shall
indemnify and hold Bank harmless for any damages or loss suffered by Bank as a
result of such reliance.  Bank will credit the amount of Advances made under
this Section 2.1(a) to Parent’s deposit account.

(b)Cash Management Sublimit.  Subject to the terms and conditions of this
Agreement and availability under the Revolving Line and the Borrowing Base,
Parent may request cash management services which may include merchant services,
business credit card, automated clearing house transactions, controlled
disbursement accounts and check cashing services identified in various cash
management services agreements related to such services (the “Cash Management
Services”) by delivering to Bank such applications on Bank’s standard forms as
requested by Bank; provided, however, that the total amount of the Cash
Management Services shall not exceed the Cash Management Sublimit, and that
availability under the Revolving Line shall be reduced by the entire Cash
Management Sublimit.  In addition, Bank may, in its sole discretion, charge as
Advances any amounts that become due or owing to Bank in connection with the
Cash Management Services.  If at any time the Revolving Facility is terminated
or otherwise ceases to exist, Borrowers shall immediately secure to Bank’s
satisfaction its obligations with respect to any Cash Management Services, and,
effective as of such date, the balance in any deposit accounts held by Bank and
the certificates of deposit issued by Bank in any Borrower’s name (and any
interest paid thereon or proceeds thereof, including any amounts payable upon
the maturity or liquidation of such certificates), shall automatically secure
such obligations to the extent of the then outstanding Cash Management
Services.  Borrowers authorize Bank to hold such balances in pledge and to
decline to honor any drafts thereon or any requests by any Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
Cash Management Services continue.

(c)International Sublimit.

(i)Letters of Credit.  Subject to the terms and conditions of this Agreement, at
any time prior to the Revolving Maturity Date, Bank agrees to issue letters of
credit for the account of Borrower (each, a “Letter of

 

--------------------------------------------------------------------------------

 

Credit” and collectively, the “Letters of Credit”), provided, however, the
aggregate outstanding face amount of all Letters of Credit, shall not exceed the
International Sublimit less any FX Amount (as defined below) outstanding, and
for purposes of determining availability under the Revolving Line, the aggregate
outstanding face amount of all Letters of Credit (whether drawn or undrawn)
shall decrease, on a dollar-for-dollar basis, the amount available for other
Advances.  All Letters of Credit shall be, in form and substance, acceptable to
Bank in its sole discretion and shall be subject to the terms and conditions of
Bank’s form of standard application and letter of credit agreement (the
“Application”), which Borrower hereby agrees to execute, including Bank’s
standard fee.  On any drawn but unreimbursed Letter of Credit, the unreimbursed
amount shall be deemed an Advance under Section 2.1(a).   The obligation of
Borrower to reimburse Bank for drawings made under Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, the Application, and such Letters
of Credit, under all circumstances whatsoever.  Borrower shall indemnify,
defend, protect, and hold Bank harmless from any loss, cost, expense or
liability, including, without limitation, reasonable attorneys’ fees, arising
out of or in connection with any Letters of Credit, except for expenses caused
by Bank’s gross negligence or willful misconduct. 

(ii)Foreign Exchange.  Subject to and upon the terms and conditions of this
Agreement and any other agreement that Borrower may enter into with Bank in
connection with foreign exchange transactions (“FX Contracts”), Borrower may
request Bank to enter into FX Contracts with Borrowers due not later than the
Revolving Maturity Date.  Borrower shall pay any standard issuance and other
fees that Bank notifies Borrower will be charged for issuing and processing FX
Contracts for Borrowers.  The FX Amount shall at all times be equal to or less
than the International Sublimit less the face amount of all outstanding Letters
of Credit, and availability under the Revolving Line shall be reduced by the FX
Amount.  The “FX Amount” shall equal the amount determined by multiplying (A)
the aggregate amount, in United States Dollars, of FX Contracts between Borrower
and Bank remaining outstanding as of any date of determination by (B) the
applicable Foreign Exchange Reserve Percentage as of such date.  The “Foreign
Exchange Reserve Percentage” shall be a percentage as determined by Bank, in its
reasonable discretion from time to time.  The initial Foreign Exchange Reserve
Percentage shall be ten percent (10%).

If at any time the Revolving Facility is terminated or otherwise ceases to
exist, Borrower shall immediately secure in cash all obligations under the
International Sublimit on terms reasonably acceptable to Bank.

(d)Prepayment.  Borrowers may prepay part or all of the Obligations under this
Agreement, without penalty or premium. 

2.2Overadvances.  If the aggregate amount of the outstanding Advances plus the
Cash Management Sublimit plus the aggregate amounts outstanding under the
International Sublimit exceeds the lesser of the Revolving Line or the Borrowing
Base at any time, Borrower shall immediately pay to Bank, in cash, the amount of
such excess.

2.3Interest Rates, Payments, and Calculations.

(a)Interest Rates. Except as set forth in Section 2.3(b), the Advances shall
bear interest, on the outstanding Daily Balance thereof, at a rate equal to one
quarter of one percent (0.25%) above the Prime Rate.

(b)Late Fee; Default Rate.  If any payment is not made within ten (10) days
after the date such payment is due, Borrowers shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law, not in any
case to be less than Twenty-Five Dollars ($25.00).  All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to five (5) percentage points above the interest
rate applicable immediately prior to the occurrence of the Event of Default.

(c)Payments.  Interest hereunder shall be due and payable on the tenth (10)
calendar day of each month during the term hereof.  Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of a Borrower’s deposit accounts or against the Revolving Line, in which case
those amounts shall thereafter accrue interest at the rate then applicable
hereunder.  Any interest not paid when due shall be compounded by becoming a
part of the Obligations, and such interest shall thereafter accrue interest at
the rate then applicable hereunder.  All payments shall be free and clear of any
taxes, withholdings, duties, impositions or other

 

--------------------------------------------------------------------------------

 

charges, to the end that Bank will receive the entire amount of any Obligations
payable hereunder, regardless of source of payment. 

(d)Computation.  In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

2.4Crediting Payments.  Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Parent specifies.  After the occurrence of an
Event of Default, the receipt by Bank of any wire transfer of funds, check, or
other item of payment shall be immediately applied to conditionally reduce
Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment.  Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 12:00 noon Pacific time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business
Day.  Whenever any payment to Bank under the Loan Documents would otherwise be
due (except by reason of acceleration) on a date that is not a Business Day,
such payment shall instead be due on the next Business Day, and additional fees
or interest, as the case may be, shall accrue and be payable for the period of
such extension.

2.5Fees.  Borrowers shall pay to Bank the following:

(a)Facility Fee.  On the Closing Date, a Facility Fee equal to Ten Thousand
Dollars ($10,000), which shall be nonrefundable; and

(b)Unused Fee. A quarterly Unused Fee equal to three tenths of one percent
(0.30%) per annum of the difference between the Revolving Line and the average
outstanding principal balance of the Advances outstanding thereunder during the
applicable quarter, which fee shall be payable within five (5) days of the last
day of each such quarter and shall be nonrefundable

(c)Bank Expenses.  On the Closing Date, all Bank Expenses incurred through the
Closing Date, including reasonable attorneys’ fees and expenses and, after the
Closing Date, all Bank Expenses, including reasonable attorneys’ fees and
expenses, as and when they are incurred by Bank.

2.6Term.  This Agreement shall become effective on the Closing Date and, subject
to Section 13.7, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement.  Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.  Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

2.7Extension of Maturity.  Notwithstanding anything contained herein to the
contrary, Bank shall have the right, in its sole and absolute discretion, to
extend the Revolving Maturity Date to the tenth day of the month next following
the actual Revolving Maturity Date as stated in this Agreement.

3.Conditions of Loans.

3.1Conditions Precedent to Initial Credit Extension.  The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a)this Agreement;

(b)a certificate of the Secretary of each Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Agreement;

 

--------------------------------------------------------------------------------

 

(c)UCC National Form Financing Statements, naming each Borrower; 

(d)an intellectual property security agreement for each Borrower;

(e)a payoff letter from Bank of America;

(f)insurance certificates with respect to the Borrowers’ property and liability
insurance;

(g)payment of the fees and Bank Expenses then due specified in Section 2.5
hereof;

(h)current financial statements of Borrowers, on a consolidated basis; and

(i)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

3.2Conditions Precedent to all Credit Extensions.  The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a)timely receipt by Bank of the Revolving Advance Request Form as provided in
Section 2.1;

(b)the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Revolving Advance
Request Form and on the effective date of each Credit Extension as though made
at and as of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension.  The
making of each Credit Extension shall be deemed to be a representation and
warranty by each Borrower on the date of such Credit Extension as to the
accuracy of the facts referred to in this Section 3.2.

3.3Post-Closing Conditions.

(a)Within thirty (30) days after the Closing Date, Bank shall have received from
Borrowers, a lender’s loss payable endorsement with respect to Borrowers’
property insurance policy or policies, as applicable, and an additional insured
endorsement with respect to Borrowers’ liability insurance policy or policies,
as applicable; and

(b)Within sixty (60) days after the Closing Date, Bank shall have received from
Borrower, in form and substance reasonably satisfactory to Bank, an audit of the
Collateral, the results of which shall be satisfactory to Bank.

4.Creation of Security Interest.

4.1Grant of Security Interest.  Each Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrowers of each of
their covenants and duties under the Loan Documents.  Except as set forth in the
Schedule, such security interest constitutes a valid, first priority (subject to
Permitted Liens described in clauses (b) and (c)(i) of the definition thereof)
security interest in the presently existing Collateral, and will constitute a
valid, first priority (subject to Permitted Liens described in clauses (b) and
(c)(i) of the definition thereof) security interest in Collateral acquired after
the date hereof.

4.2Delivery of Additional Documentation Required.  Each Borrower shall from time
to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.  Each
Borrower from time to time may deposit with Bank specific time deposit accounts
to secure specific Obligations. Each Borrower authorizes Bank to hold such
balances in pledge and to decline to honor

 

--------------------------------------------------------------------------------

 

any drafts thereon or any request by any Borrower or any other Person to pay or
otherwise transfer any part of such balances for so long as the Obligations are
outstanding. 

4.3Right to Inspect.  Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
each Borrower’s usual business hours but no more than once a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify each Borrower’s financial condition or the amount, condition of,
or any other matter relating to, the Collateral.

4.4Pledge of Collateral.  Each Borrower hereby pledges, assigns and grants to
Bank, for the ratable benefit of Bank, a security interest in all the Shares,
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing, as security for the performance of the
Obligations.  Immediately prior to the making of the first Credit Extension
hereunder or within thirty (30) days after the Closing Date (whichever occurs
earlier), or, to the extent not certificated as of the Closing Date, within ten
(10) days of the certification of any Shares, the certificate or certificates
for the Shares will be delivered to Bank, accompanied by an instrument of
assignment duly executed in blank by each Borrower.  To the extent required by
the terms and conditions governing the Shares, Borrowers shall cause the books
of each entity whose Shares are part of the Collateral and any transfer agent to
reflect the pledge of the Shares.  Upon the occurrence and during the
continuance of an Event of Default hereunder, Bank may effect the transfer of
any securities included in the Collateral (including but not limited to the
Shares) into the name of Bank and cause new (as applicable) certificates
representing such securities to be issued in the name of Bank or its
transferee.  Each Borrower will execute and deliver such documents, and take or
cause to be taken such actions, as Bank may reasonably request to perfect or
continue the perfection of Bank’s security interest in the Shares.  Unless an
Event of Default shall have occurred and be continuing, Borrowers shall be
entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any violation of any of such terms.  All such rights to
vote and give consents, waivers and ratifications shall terminate upon the
occurrence and continuance of an Event of Default.

4.5Release of Security Interest.  

(a)At such time as the Obligations (other than any contingent or indemnification
obligations not then due) shall have been paid and satisfied in full in cash,
and the Bank’s obligation to provide Credit Extensions hereunder is terminated,
the Collateral shall automatically be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Bank and each Loan Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Loan
Parties.  At the request and sole expense of any Loan Party following any such
termination, the Bank shall deliver to such Loan Party any Collateral held by
the Bank hereunder, and execute and deliver to such Loan Party such documents as
such Loan Party shall reasonably request to evidence such termination.

(b)If any of the Collateral shall be Transferred by any Loan Party or Subsidiary
in a transaction permitted by this Agreement, the Bank, at the request of such
Loan Party or Subsidiary, shall execute and deliver to such Loan Party or
Subsidiary all releases or other documents reasonably necessary or desirable to
evidence the release of the Liens created hereby on such Collateral.

5.Representations and Warranties.

Each Borrower represents and warrants, as to itself and, where applicable, its
own Subsidiaries, as follows:

5.1Due Organization and Qualification.  Borrower and each Subsidiary is a
company, duly existing under the laws of its jurisdiction of incorporation or
formation, as applicable, and qualified and licensed to do business in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be so qualified.

 

--------------------------------------------------------------------------------

 

5.2Due Authorization; No Conflict.  The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s Certificate/Articles of Incorporation or Formation, as applicable,
Bylaws or Limited Liability Company Agreement, nor will they constitute an event
of default under any Material Agreement to which Borrower is a party or by which
Borrower is bound.  Borrower is not in default under any Material Agreement to
which it is a party or by which it is bound which default could reasonably be
expected to have a Material Adverse Effect. 

5.3No Prior Encumbrances.  Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.

5.4Bona Fide Accounts.  The Accounts from which Eligible MRR is derived are bona
fide existing obligations.  The property and services giving rise to such
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account
debtor.  Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor that is included in any Borrowing Base
Certificate as an Account from which Eligible MRR is derived.

5.5Merchantable Inventory.  All Inventory is in all material respects of good
and marketable quality, free from all material defects, except for Inventory for
which adequate reserves have been made.

5.6Intellectual Property Collateral.  Borrower is the sole owner of its
Intellectual Property Collateral, except for non-exclusive licenses granted by
Borrower in the ordinary course of business.  To such Borrower’s knowledge, each
of its Patents is valid and enforceable, and no part of the Intellectual
Property Collateral has been judged invalid or unenforceable, in whole or in
part, and no claim has been made that any part of the Intellectual Property
Collateral violates the rights of any third party and which could reasonably be
expected to have a Material Adverse Effect. Except as set forth in the Schedule,
Borrower’s rights as a licensee of intellectual property under any single
contract of such Borrower do not give rise to more than five percent (5%) of its
gross revenue in any given month, including without limitation revenue derived
from the sale, licensing, rendering or disposition of any product or
service.  Except as set forth in the Schedule, Borrower is not a party to, or
bound by, any Material Agreement under which Borrower is a licensee of
intellectual property that restricts the grant by Borrower of a security
interest in Borrower’s rights under such Material Agreement.

5.7Name; Location of Chief Executive Office.  Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof.  The chief executive office of Borrower
is located at the address indicated in the Schedule.  All Borrower’s Inventory
and Equipment is located only at the location set forth in the Schedule.

5.8Litigation.  Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which an adverse decision could reasonably be expected
to have a Material Adverse Effect, or a material adverse effect on Borrower’s
interest or Bank’s security interest in the Collateral.

5.9No Material Adverse Change in Financial Statements.  All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
Bank has received from Borrower fairly present in all material respects
Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then
ended.  There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

5.10Solvency, Payment of Debts.  Borrower is solvent and able to pay its debts
(including trade debts) as they mature.

5.11Regulatory Compliance.  Borrower and each Subsidiary have met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA, and no event has occurred resulting from Borrower’s failure to comply
with ERISA that could result in Borrower’s incurring any material

 

--------------------------------------------------------------------------------

 

liability.  Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower has complied with all the
provisions of the Federal Fair Labor Standards Act. Borrower has not violated
any statutes, laws, ordinances or rules applicable to it, violation of which
could reasonably be expected to have a Material Adverse Effect. 

5.12Taxes.  Borrower and each Subsidiary have filed or caused to be filed all
tax returns required to be filed (or have timely filed for an extension relating
thereto), and have paid (as of the date when due), or have made adequate
provision for the payment of, all taxes reflected therein.

5.13Subsidiaries.  Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.

5.14Government Consents.  Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.

5.15Accounts.  After the date set forth in Section 6.7 and, subject to the
exclusions set forth there, none of Borrower’s nor any Subsidiary’s cash or
investment property is maintained or invested with a Person other than Bank.

5.16Shares.  Borrower has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Borrower from pledging the Shares pursuant to this Agreement.  To Borrower’s
knowledge, there are no subscriptions, warrants, rights of first refusal or
other restrictions on transfer relative to, or options exercisable with respect
to the Shares.  The Shares have been and will be duly authorized and validly
issued, and are fully paid and non-assessable.  To Borrower’s knowledge, the
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.

5.17Full Disclosure.  No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading.

6.Affirmative Covenants.

Each Borrower (except as indicated) shall do all of the following:

6.1Good Standing.  Borrower shall maintain its and each of its Subsidiaries’
corporate existence and good standing in its jurisdiction of organization and
maintain qualification in each jurisdiction in which it is required under
applicable law.  Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which could reasonably be expected to have a Material Adverse Effect.

6.2Government Compliance.  Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA.  Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which could
reasonably be expected to have a Material Adverse Effect.

6.3Financial Statements, Reports, Certificates.  Parent shall deliver the
following to Bank:  (a) (i) prior to each Credit Extension and (ii) when there
are any unpaid Credit Extensions, as soon as available, but in any event within
thirty (30) days after the end of each calendar month, a company prepared
consolidated balance sheet, income statement, MRR report and cash flow statement
covering Borrowers’ consolidated operations during such period, prepared in
accordance with GAAP, consistently applied, in a form acceptable to Bank and
certified by

 

--------------------------------------------------------------------------------

 

a Responsible Officer; (b)  when there are any outstanding Credit Extensions,
copies of all material statements, reports and notices sent or made available
generally by any Borrower to its security holders or to any holders of
Subordinated Debt and, all reports on Forms 10-K and 10-Q, no later than five
(5) days after required to file with the Securities and Exchange Commission;
(c) promptly upon receipt of notice thereof, a report of any legal actions
pending or threatened against a Borrower or any Subsidiary that could reasonably
result in damages or costs to such Borrower or any Subsidiary of One Hundred
Thousand Dollars ($100,000) or more; and (d) such budgets, sales projections,
operating plans or other financial information as Bank may reasonably request
from time to time, including, but not limited to, Borrowers’ annual operating
budget, approved by Parent’s Board of Directors and in form and substance
acceptable to Bank, which shall be delivered to Bank no later than sixty (60)
days after the end of each fiscal year. 

Prior to each Credit Extension and, when there are any unpaid Credit Extensions,
within twenty (20) days after the last day of each month, Parent shall deliver
to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit C hereto, together with aged listings of
accounts receivable and accounts payable a report covering Borrower’s Eligible
MRR metrics, and a deferred revenue schedule.

Parent shall deliver to Bank with the monthly financial statements a Compliance
Certificate signed by a Responsible Officer in substantially the form of
Exhibit D hereto.

Bank shall have a right from time to time hereafter to audit Borrower’s Accounts
and appraise Collateral at Borrower’s expense, provided that such audits will be
conducted no more often than once every twelve (12) months unless an Event of
Default has occurred and is continuing.

6.4Inventory; Returns.  Borrower shall keep all Inventory in good and marketable
condition, free from all material defects except for Inventory for which
adequate reserves have been made.  Returns and allowances, if any, as between
Borrower and its account debtors shall be on the same basis and in accordance
with the usual customary practices of Borrower, as they exist at the time of the
execution and delivery of this Agreement.  Borrower shall promptly notify Bank
of all returns and recoveries and of all disputes and claims, where the return,
recovery, dispute or claim involves more than Fifty Thousand Dollars ($50,000).

6.5Taxes.  Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment or deposit of (or, in each case, file for timely extension of)
all material federal, state, and local taxes, assessments, or contributions
required of it by law, and will execute and deliver to Bank, on demand,
appropriate certificates attesting to the payment or deposit thereof; and
Borrower will make, and will cause each Subsidiary to make, timely payment or
deposit of all material tax payments and withholding taxes required of it by
applicable laws, including, but not limited to, those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Bank with proof satisfactory to Bank indicating that
Borrower or a Subsidiary has made such payments or deposits; provided that
Borrower or a Subsidiary need not make any payment if the amount or validity of
such payment is contested in good faith by appropriate proceedings and is
reserved against (to the extent required by GAAP) by Borrower.

6.6Insurance.

(a)Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, and all other hazards and risks, and in such
amounts, as ordinarily insured against by other owners in similar businesses
conducted in the locations where Borrower’s business is conducted on the date
hereof.  Borrower shall also maintain insurance relating to Borrower’s business,
ownership and use of the Collateral in amounts and of a type that are customary
to businesses similar to Borrower’s.

(b)All such policies of insurance shall be in such form, with such companies,
and in such amounts as are reasonably satisfactory to Bank.  All such policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Bank, showing Bank as an additional loss payee thereof, and
all liability insurance policies shall show the Bank as an additional insured
and shall specify that the insurer must give at least thirty (30) days notice
(or ten (10) days, in the case of cancellation for nonpayment of premium) to
Bank before canceling its policy for any reason.  Within ten (10) days of Bank’s
request thereof, Borrower shall deliver to Bank certified copies of such
policies of insurance and evidence of the payments of all premiums
therefor.  During the

 

--------------------------------------------------------------------------------

 

continuance of an Event of Default, all proceeds payable under any such policy
shall, at the option of Bank, be payable to Bank to be applied on account of the
Obligations. 

6.7Accounts.  Borrower shall (i) within thirty (30) days of the Closing Date,
maintain and shall cause each of its Subsidiaries to maintain its depository,
operating, and investment accounts with Bank; provided that Borrower and its
Subsidiaries may maintain up to Five Hundred Thousand Dollars ($500,000) in
foreign bank accounts (ii) direct its credit card processors to remit all
payments to its primary operating account with Bank and (iii) endeavor to
utilize and shall cause each of its Subsidiaries to endeavor to utilize Bank’s
International Banking Division for any international banking services required
by Borrower, including, but not limited to, foreign currency wires, hedges,
swaps, FX Contracts, and Letters of Credit.

6.8Performance to Plan; Minimum Adjusted EBITDA.  Parent, on a consolidated
basis, shall maintain  (subject to the proviso of this Section), as of the last
day of each fiscal quarter, actual minimum Adjusted EBITDA of at least eighty
percent (80%) of the projected Adjusted EBITDA set forth in the annual operating
budget and projections delivered by Borrower to Bank (and approved by Bank in
its sole discretion) in accordance with Section 6.3 hereof for such quarter,
measured on a trailing three (3) month basis; provided, however, that Parent
shall only be required to comply with this Section (i) for so long as any Credit
Extension remains outstanding and/or (ii) as of the last day of the most recent
fiscal quarter ended prior to any request for Credit Extension by a Borrower
hereunder.

6.9Performance to Plan; Minimum Revenue.  Parent, on a consolidated basis, shall
maintain (subject to the proviso of this Section), as of the last day of each
fiscal quarter, actual minimum Revenue (defined in accordance with GAAP) of at
least eighty percent (80%) of the projected Revenue set forth in the annual
operating budget and projections delivered by Parent to Bank (and approved by
Bank in its sole discretion) in accordance with Section 6.3 hereof for such
quarter, measured on a trailing three (3) month basis; provided, however, that
Parent shall only be required to comply with this Section (i) for so long as any
Credit Extension remains outstanding and/or (ii) as of the last day of the most
recent fiscal quarter ended prior to any request for Credit Extension by a
Borrower hereunder.

6.10Minimum Liquidity.  Parent, on a consolidated basis, shall maintain (subject
to the proviso of this Section) unrestricted cash at Bank of at least Three
Million Dollars ($3,000,000), tested monthly on the last Business Day of each
month; provided, however, that Parent shall only be required to comply with this
Section (i) for so long as any Credit Extension remains outstanding and/or (ii)
as of the last Business Day of the month prior to the month in which any request
for Credit Extension is made by a Borrower hereunder.

6.11Intellectual Property Rights.

(a)Within ten (10) Business Days after the end of each month, Borrower shall
give Bank written notice of any applications or registrations of intellectual
property rights material to such Borrower’s business filed with the United
States Patent and Trademark Office during such month, including the date of such
filing and the registration or application numbers, if any.  Borrower shall (i)
give Bank not less than 30 days prior written notice of the filing of any
applications or registrations with the United States Copyright Office, including
the title of such intellectual property rights to be registered, as such title
will appear on such applications or registrations, and the date such
applications or registrations will be filed, and (ii) prior to the filing of any
such applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations.  Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.

(b)Bank may audit Borrower’s Intellectual Property Collateral to confirm
compliance with this Section, provided such audit may not occur more often than
once per year, unless an Event of Default has occurred and is continuing.  Bank
shall have the right, but not the obligation, to take, at Borrower’s sole
expense, any actions that Borrower is required under this Section to take but
which Borrower fails to take, after 15 days’ notice to Borrower.  

 

--------------------------------------------------------------------------------

 

Borrower shall reimburse and indemnify Bank for all reasonable costs and
reasonable expenses incurred in the reasonable exercise of its rights under this
Section, other than costs and expenses caused by Bank’s gross negligence or
willful misconduct. 

6.12Formation or Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Domestic
Subsidiary or acquires any direct or indirect Domestic Subsidiary after the
Closing Date, Borrower and such Guarantor shall (a) cause such new Domestic
Subsidiary to provide to Bank (i) a joinder to this Agreement, to cause such
Domestic Subsidiary to become a co-borrower hereunder or (ii) a Guaranty and
security agreement, to cause such Domestic Subsidiary to become a Guarantor
hereunder; in each case, together with such appropriate financing statements
and/or Control Agreements, all in form and substance satisfactory to Bank
(including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens described in clauses (b) and (c)(i) of the definition thereof)
in and to the assets of such newly formed or acquired Domestic Subsidiary), (b)
provide to Bank appropriate certificates and powers and financing statements,
pledging all of the Shares in such new Domestic Subsidiary, in form and
substance satisfactory to Bank, and (c) provide to Bank all other documentation
in form and substance satisfactory to Bank, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above.  Any document, agreement, or instrument executed or issued
pursuant to this Section shall be a Loan Document.

6.13Further Assurances.  At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

7.Negative Covenants.

Borrower will not do any of the following:

7.1Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than:  (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of any Borrower or its
Subsidiaries in the ordinary course of business; (iii) Transfers of worn-out or
obsolete property, or property no longer used or usable in the business of the
Borrower and its Subsidiaries, whether now owned or hereafter acquired; (iii)
Transfers of equipment or real property to the extent that (a) such property is
exchanged for credit against the purchase price of similar replacement property
or (b) the proceeds of such Transfer are reasonably promptly applied to the
purchase price of such replacement property; (iv) so long as no Default or Event
of Default exists or would result therefrom, Transfers by the Loan Parties of
immaterial Intellectual Property Collateral not necessary or used in the conduct
of the Loan Parties’ business; provided that the aggregate fair market value of
all Intellectual Property Collateral Transferred in reliance on this clause (iv)
in any fiscal year shall not exceed One Hundred Thousand Dollars ($100,000) in
the aggregate; (v) Transfers by any Borrower and its Subsidiaries not otherwise
permitted under this Section 7.1; provided that (a) at the time of such
Transfer, no Default or Event of Default shall exist or would result from such
Transfer, (b) the aggregate fair market value of all property Transferred  by
all Borrowers and their Subsidiaries in reliance on this clause (v) in any
fiscal year shall not exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate and (c) any such Transfer shall be for fair market value; and (vi)
Transfers by any Subsidiary to a Loan Party (provided that Transfers from a
non-Loan Party to a Loan Party shall not be for more than fair market value) and
Transfers by any Subsidiary that is not a Loan Party to any other Subsidiary
that is not a Loan Party.

7.2Change in Business; Change in Control or Executive Office.  Engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrower as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.

 

--------------------------------------------------------------------------------

 

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person. 

7.4Indebtedness.  Create, incur, assume or be or remain liable with respect to
any Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness.

7.5Encumbrances.  Create, incur, assume or suffer to exist any Lien with respect
to any of its property (including without limitation, its Intellectual Property
Collateral), or assign or otherwise transfer any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries to do so,
except for Permitted Liens, or agree with any Person other than Bank not to
grant a security interest in, or otherwise encumber, any of its property
(including without limitation, its Intellectual Property Collateral), or permit
any Subsidiary to do so.

7.6Distributions.  Make any Restricted Payment, or permit any of its
Subsidiaries to do so, except that, so long as no Default or Event of Default
shall have occurred and be continuing at the time of any Permitted Distribution
or would result therefrom, Borrower and its Subsidiaries may make any Restricted
Payment set forth in the definition of “Permitted Distribution”.

7.7Investments.  Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments; or maintain or invest any of its cash or investment
property with a Person other than Bank unless (i) such Person is a foreign bank
at which Borrower or any of its Subsidiaries maintains cash or investment
property in accordance with Section 6.7, or (ii) such Person has entered into an
account control agreement with Bank in form and substance satisfactory to Bank;
or suffer or permit any Subsidiary to be a party to, or be bound by, an
agreement that restricts such Subsidiary from paying dividends or otherwise
distributing property to Borrower.

7.8Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are substantially as favorable to Borrower as would be
obtained in a comparable arm’s length transaction with a non-affiliated Person.

7.9Subordinated Debt.  Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision contained in
any documentation relating to the Subordinated Debt in a manner adverse to Bank
without Bank’s prior written consent.

7.10Inventory and Equipment.  Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party (other than a colocation facility)
unless such third party has been notified of Bank’s security interest and Bank
(a) has received an acknowledgment from such third party that it is holding or
will hold the Inventory or Equipment for Bank’s benefit or (b) is in pledge
possession of the warehouse receipt, where negotiable, covering such Inventory
or Equipment. Store or maintain any Equipment or Inventory at a location other
than the location set forth on the Schedule.

7.11Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the FRB), or
use the proceeds of any Credit Extension for such purpose.  Fail to meet the
minimum funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur, fail to comply with the Federal Fair
Labor Standards Act or violate any law or regulation, which violation could
reasonably be expected to have a Material Adverse Effect, or a material adverse
effect on the Collateral or the priority of Bank’s Lien on the Collateral, or
permit any of its Subsidiaries to do any of the foregoing.

7.12Capital Expenditures.  Make or contract to make, without Bank’s prior
written consent, capital expenditures, including leasehold improvements, in any
fiscal year in excess of Three Million Seven Hundred

 

--------------------------------------------------------------------------------

 

Fifty Thousand Dollars ($3,750,000.00) or incur liability for rentals of
property (including both real and personal property) in an amount which,
together with capital expenditures, shall in any fiscal year exceed such sum. 

8.Events of Default.

Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:

8.1Payment Default.  If a Borrower fails to pay, when due, any of the
Obligations;

8.2Covenant Default.

(a)If a Borrower fails to perform any obligation under Article 6 or violates any
of the covenants contained in Article 7 of this Agreement; or

(b)If a Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between a Borrower
and Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within ten days
after any Borrower receives notice thereof or any officer of a Borrower becomes
aware thereof; provided, however, that if the default cannot by its nature be
cured within the ten day period or cannot after diligent attempts by Borrowers
be cured within such ten day period, and such default is likely to be cured
within a reasonable time, then Borrowers shall have an additional reasonable
period (which shall not in any case exceed 30 days) to attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default but no Credit Extensions will be
made.

8.3Material Adverse Effect.  If there occurs any circumstance or circumstances
that could reasonably be expected to have a Material Adverse Effect;

8.4Attachment.  If all or a material portion of a Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of a Borrower’s assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within ten (10) days after a Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrowers (provided that no Credit Extensions will be required to be made
during such cure period);

8.5Insolvency.  If a Borrower becomes insolvent, or if an Insolvency Proceeding
is commenced by a Borrower, or if an Insolvency Proceeding is commenced against
a Borrower and is not dismissed or stayed within forty-five (45) days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

8.6Other Agreements.  If there is a default or other failure to perform in any
agreement to which a Borrower is a party or by which it is bound resulting in a
right by a third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Five Hundred Thousand
Dollars ($500,000) or which could reasonably be expected to have a Material
Adverse Effect;

8.7Judgments.  If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least Five Hundred Thousand Dollars
($500,000) (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) shall be rendered against a
Borrower and shall remain unsatisfied and unstayed for a period of ten (10) days
(provided that no Credit Extensions will be made prior to the satisfaction or
stay of such judgment); or

 

--------------------------------------------------------------------------------

 

8.8Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document. 

8.9Guaranty.  If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.8 occur with respect to any guarantor or any guarantor dies or
becomes subject to any criminal prosecution, or any circumstances arise causing
Bank, in good faith, to become insecure as to the satisfaction of any of any
guarantor’s obligations under the Guaranty Documents.

9.Bank’s Rights and Remedies.

9.1Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrowers:

(a)Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

(b)Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement or under any other agreement between any Borrower and Bank;

(c)Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(d)Make such payments and do such acts as Bank considers necessary or reasonable
to protect its security interest in the Collateral.  Each Borrower agrees to
assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Each Borrower authorizes Bank to enter
the premises where the Collateral is located, to take and maintain possession of
the Collateral, or any part of it, and to pay, purchase, contest, or compromise
any encumbrance, charge, or lien which in Bank’s determination appears to be
prior or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of a Borrower’s owned premises, each
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;

(e)Set off and apply to the Obligations any and all (i) balances and deposits of
any Borrower held by Bank, or (ii) indebtedness at any time owing to or for the
credit or the account of a Borrower held by Bank;

(f)Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, each Borrower’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, each Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(g)Dispose of the Collateral by way of one or more contracts or transactions,
for cash or on terms, in such manner and at such places (including each
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;

 

--------------------------------------------------------------------------------

 

(h)Bank may credit bid and purchase at any public sale; and 

(i)Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

9.2Power of Attorney.  Effective only upon the occurrence and during the
continuance of an Event of Default, each Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as such Borrower’s
true and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
such Borrower’s name on any checks or other forms of payment or security that
may come into Bank’s possession; (c) sign such Borrower’s name on any invoice or
bill of lading relating to any Account, drafts against account debtors,
schedules and assignments of Accounts, verifications of Accounts, and notices to
account debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all
claims under and decisions with respect to such Borrower’s policies of
insurance; (f) settle and adjust disputes and claims respecting the accounts
directly with account debtors, for amounts and upon terms which Bank determines
to be reasonable; and (g) to file, in its sole discretion, one or more financing
or continuation statements and amendments thereto, relative to any of the
Collateral.  The appointment of Bank as each Borrower’s attorney in fact, and
each and every one of Bank’s rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been fully repaid and performed
and Bank’s obligation to provide Credit Extensions hereunder is terminated.

9.3Accounts Collection.  At any time after the occurrence of an Event of
Default, Bank may notify any Person owing funds to a Borrower of Bank’s security
interest in such funds and verify the amount of such Account.  Each Borrower
shall collect all amounts owing to such Borrower for Bank, receive in trust all
payments as Bank’s trustee, and immediately deliver such payments to Bank in
their original form as received from the account debtor, with proper
endorsements for deposit.

9.4Bank Expenses.  If a Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Parent:  (a) make payment of the same or any part thereof;
(b) set up such reserves under a loan facility in Section 2.1 as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

9.5Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for:  (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever.  All risk of loss, damage
or destruction of the Collateral shall be borne by Borrowers.

9.6Remedies Cumulative.  Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative.  Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity.  No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on a
Borrower’s part shall be deemed a continuing waiver.  No delay by Bank shall
constitute a waiver, election, or acquiescence by it.  No waiver by Bank shall
be effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.

9.7Demand; Protest.  Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Bank on which any Borrower may in any way be liable.

 

--------------------------------------------------------------------------------

 

10.Notices. 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or any Borrower may change its mailing or electronic mail address
or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.

 

If to Borrowers:

c/o SPARK NETWORKS, INC.

 



11150 Santa Monica Blvd. Suite 600

Los Angeles, CA 90025

 



Attn:  Robert O’Hare, Chief Financial Officer

 



FAX:  (866) 945-5209
EMAIL: rohare@spark.net

 

If to Bank:

Bridge Bank, a division of Western Alliance Bank

 



3200 Park Center Plaza, Suite 350

 



Costa Mesa, CA  92626

 



Attn:  Leanna Lynch

 



EMAIL:  leanna.lynch@bridgebank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

11.Choice of Law and Venue; Jury Trial Waiver.  

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrowers and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWERS AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

12.JUDICIAL REFERENCE PROVISION.

12.1In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

12.2With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in

 

--------------------------------------------------------------------------------

 

the county or district where the real property involved in the action, if any,
is located or in the state or federal court in the county or district where
venue is otherwise appropriate under applicable law (the “Court”). 

12.3The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

12.4The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.  Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

12.5The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

12.6The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever.  Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service.  All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.

12.7Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding.  All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript.  The party making
such a request shall have the obligation to arrange for and pay the court
reporter.  Subject to the referee’s power to award costs to the prevailing
party, the parties will equally share the cost of the referee and the court
reporter at trial.

12.8The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding.  The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference.  Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and
conclusive.  The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee.  The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 

--------------------------------------------------------------------------------

 

12.9If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration.  The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time.  The limitations with respect
to discovery set forth above shall apply to any such arbitration proceeding. 

12.10THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

13.General Provisions.

13.1Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by any Borrower without Bank’s prior written consent, which consent may
be granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to any Borrower to sell, transfer, negotiate,
or grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder to a finance company or a financial
institution regulated by a Governmental Authority with the authority to regulate
banks or thrifts or to any other Person who is principally engaged in the
business of lending (other than any vulture fund).

13.2Indemnification.  Borrowers shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against:  (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank as a result of or in any
way arising out of, following, or consequential to transactions between Bank and
any Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except, in each case, to
the extent that such obligations, demands, claims,  liabilities and losses are
caused by Bank’s gross negligence or willful misconduct.

13.3Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

13.4Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.5Amendments in Writing, Integration.  Neither this Agreement nor the Loan
Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

13.6Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

13.7Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrowers.  The obligations of Borrowers to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

 

--------------------------------------------------------------------------------

 

13.8Confidentiality.  In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrowers, (ii) to prospective transferees or purchasers of any
interest in the Loans, (iii) as required by law, regulations, rule or order,
subpoena, judicial order or similar order, (iv) as may be required in connection
with the examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either:  (a) is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank by a
third party, provided Bank does not have actual knowledge that such third party
is prohibited from disclosing such information. 

13.9Patriot Act Notice.  Bank notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “ Patriot Act “), it is required to obtain, verify
and record information that identifies each Borrower, which information includes
names and addresses and other information that will allow Bank to identify any
Borrower in accordance with the Patriot Act.

14.CO-BORROWER PROVISIONS.

14.1Primary Obligation.  This Agreement is a primary and original obligation of
each Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between Bank and any Borrower.  Each Borrower shall be liable for
existing and future Obligations as fully as if all of all Credit Extensions were
advanced to such Borrower.  Bank may rely on any certificate or representation
made by any Borrower as made on behalf of, and binding on, all Borrowers,
including without limitation Disbursement Request Forms, Borrowing Base
Certificates and Compliance Certificates.

14.2Enforcement of Rights.  Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one or more of the Borrowers to enforce
the Obligations without waiving its right to proceed against any of the other
Borrowers.

14.3Borrowers as Agents.  Each Borrower appoints the other Borrower as its agent
with all necessary power and authority to give and receive notices, certificates
or demands for and on behalf of both Borrowers, to act as disbursing agent for
receipt of any Credit Extensions on behalf of each Borrower and to apply to Bank
on behalf of each Borrower for Credit Extensions, any waivers and any
consents.  This authorization cannot be revoked, and Bank need not inquire as to
each Borrower’s authority to act for or on behalf of another Borrower.

14.4Subrogation and Similar Rights.  Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating the Borrower to the rights of Bank under the Loan Documents) to
seek contribution, indemnification, or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by the Borrower with
respect to the Obligations in connection with the Loan Documents or otherwise
and all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by the Borrower
with respect to the Obligations in connection with the Loan Documents or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 13.4 shall be null and void.  If
any payment is made to a Borrower in contravention of this Section 13.4, such
Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured.

14.5Waivers of Notice.  Except as otherwise provided in this Agreement, each
Borrower waives notice of acceptance hereof; notice of the existence, creation
or acquisition of any of the Obligations; notice of an Event of Default; notice
of the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase the Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any

 

--------------------------------------------------------------------------------

 

instrument; default; and all other notices and demands to which the Borrower
would otherwise be entitled.  Each Borrower waives any defense arising from any
defense of any other Borrower, or by reason of the cessation from any cause
whatsoever of the liability of any other Borrower.  Bank’s failure at any time
to require strict performance by any Borrower of any provision of the Loan
Documents shall not waive, alter or diminish any right of Bank thereafter to
demand strict compliance and performance therewith.  Nothing contained herein
shall prevent Bank from foreclosing on the Lien of any deed of trust, mortgage
or other security instrument, or exercising any rights available thereunder, and
the exercise of any such rights shall not constitute a legal or equitable
discharge of any Borrower.  Each Borrower also waives any defense arising from
any act or omission of Bank that changes the scope of the Borrower’s risks
hereunder.  

14.6Subrogation Defenses.  Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850,
2899, and 3433 and California Code of Civil Procedure Sections 580a, 580b, 580d
and 726, as those statutory provisions are now in effect and hereafter amended,
and under any other similar statutes now and hereafter in effect.

14.7Right to Settle, Release.

(a)The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.

(b)Without affecting the liability of any Borrower hereunder, Bank may (i)
compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations with respect to a Borrower, (ii) grant other
indulgences to a Borrower in respect of the Obligations, (iii) modify in any
manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or (v)
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.

14.8Subordination.  All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the indebtedness shall take all actions reasonably requested by Bank to effect,
to enforce and to give notice of such subordination.

BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN ALL PARTIES, (B) THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY
NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR UNDERSTANDINGS OF ANY OF THE PARTIES.

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

SPARK NETWORKS, INC.

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Chief Financial Officer

 

LOV USA, LLC

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Chief Financial Officer

 

SPARK NETWORKS USA, LLC

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Chief Financial Officer

 

SMOOCH LABS INC.

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Director and Authorized Signatory

 

MINGLEMATCH, INC.

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Treasurer

 

HURRYDATE, LLC

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Chief Financial Officer

 

[Signature Page 1 to Loan and Security Agreement]

 

 



 

--------------------------------------------------------------------------------

 

KIZMEET, INC.

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Chief Financial Officer

 

SN HOLDCO, LLC

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Chief Financial Officer

 

SN EVENTS, INC.

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Chief Financial Officer

 

SPARK SOCIALNET, INC.

 

By: /s/ Robert O’Hare

Name: Robert O’Hare

Title: Chief Financial Officer

 

Western Alliance Bank, an Arizona corporation

 

By: /s/ Leanna Lynch

Name: Leanna Lynch

Title: Relationship Manager

 

[Signature Page 2 to Loan and Security Agreement]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:SPARK NETWORKS, INC.

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:SN EVENTS, INC.

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:SPARK SOCIALNET, INC.

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:LOV USA, LLC

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:SPARK NETWORKS USA, LLC

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:SMOOCH LABS INC.

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:MINGLEMATCH, INC.

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:HURRYDATE, LLC

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:KIZMEET, INC.

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit A

DEBTOR:SN HOLDCO, LLC

SECURED PARTY:WESTERN ALLIANCE BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(c)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(d)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

provided, that the security interest granted in this Agreement (as supplemented
by this Exhibit) shall not extend to, and the term “Collateral” shall not
include, (i) with respect to Collateral located within Canada, any “consumer
goods” as such term is defined in the Personal Property Security Act (Ontario),
as amended or modified from time to time, (ii) more than sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities entitled to vote and owned or held of record by Borrower in any
Foreign Subsidiary or (iii) any rights under any lease, instrument, contract or
agreement of Borrower to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
lease, instrument, contract or agreement governing such right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
applicable law or (y) consent to such security interest has been obtained from
any applicable third party.  Notwithstanding any of the foregoing, such proviso
shall not affect, limit, restrict or impair the grant by Borrower of a security
interest in any Account or any money or other amounts due and payable to
Borrower or to become due and payable to Borrower under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing proviso, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to
Borrower at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.

 

--------------------------------------------------------------------------------

 

Exhibit B

REVOLVING/EQUIPMENT ADVANCE REQUEST

(To be submitted no later than 3:00 PM to be considered for same day processing)

To:Western Alliance Bank, an Arizona corporation

Fax:(408) 282-1681

Date:

From:SPARK NETWORKS, INC.
Borrower’s Name


Authorized Signature


Authorized Signer’s Name (please print)


Phone Number

To Account #

Parent hereby requests funding in the amount of $__________ in accordance with
the Revolving/Equipment Advance as defined in the Loan and Security Agreement
dated January 22, 2016.

Borrowers hereby authorize Bank to rely on facsimile stamp signatures and treat
them as authorized by Borrowers for the purpose of requesting the above advance.

All representations and warranties of Borrowers stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this Revolving/Equipment Advance Request; provided that those representations
and warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date.

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

BORROWING BASE CERTIFICATE - MRR

WESTERN ALLIANCE BANK

55 Almaden Boulevard, San Jose, CA 95113

 

 

 

 

 

 

 

Company: SPARK NETWORKS,  INC. LOV USA, LLC, SPARK NETWORKS USA, LLC, SMOOCH
LABS INC., MINGLEMATCH, INC., HURRYDATE, LLC, KIZMEET, INC., SN HOLDCO, LLC, SN
EVENTS, INC. and SPARK SOCIALNET, INC.,

 

 

 

 

 

 

 

 

MONTHLY RECURRING REVENUE (GAAP BASIS) BORROWING BASE CALCULATION:

 

 

As of Date:

 

 

 

 

 

 

 

 

 

1.

GAAP recurring revenue recognized during the measurement period from
subscriptions licenses maintenance support contracts and, recurring hosting and
online fees:

 

 

 

 

 

 

Month Ended:

_______

 

$_______

 

 

 

 

Month Ended:

_______

 

$_______

 

 

 

 

Month Ended:

_______

 

$_______

 

2.

Total GAAP recurring revenue recognized during the measurement period from
subscriptions:

$_______

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Up to ninety percent (90%) of Borrower’s eligible GAAP Monthly Recurring Revenue
multiplied by (i) at all times when the MRR Retention Rate is equal to or
greater than ninety percent (90%), three (3) and (ii) at all times when the MRR
Retention Rate is less than ninety percent (90%), two and one quarter (2.25)

 

$_______

 

 

 

 

 

 

 

 

 

4.

MRR Retention Rate means, as of the last day of a month, the ratio, expressed as
a percentage, of (x) three (3) times the Eligible MRR for such month to (y) the
Eligible MRR for the prior three (3) months.

 

_______%

 

 

 

 

 

 

 

 

 

5.

Loan Value (Line 3 multiplied by Line 4)

 

 

 

 

 

$_______

 

 

 

 

 

 

 

 

6.

Maximum Loan Amount

 

 

 

 

 

$10,000,000

 

 

 

 

 

 

 

 

7.

Total Funds Available  (lesser of Line 5 or Line 6)

 

 

 

 

 

$_______

 

 

 

 

 

 

 

 

8.

Outstanding Under Sublimits

 

 

 

 

 

$_______

 

 

 

Cash Management Sublimit

 

 

$_______

 

 

 

 

International Sublimit

 

 

$_______

 

 

 

 

 

 

 

 

 

9.

Present Balance Outstanding on MRR Line of Credit

 

 

$0

 

 

 

 

 

 

 

 

 

10.

Reserve Position

 

 

 

 

 

$_______

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If line #10 is less than $0, this amount must be remitted to the Bank
immediately to bring loan balance into compliance.

By signing this form you authorize the bank to deduct any advance amounts
directly from the company's checking account at

Western Alliance Bank in the event there is an Overadvance.

 

 

--------------------------------------------------------------------------------

 

Exhibit D
Compliance Certificate

TO:

WESTERN ALLIANCE BANK, an Arizona corporation

FROM:

SPARK NETWORKS, INC., for itself and on behalf of all Borrowers

The undersigned authorized officer of SPARK NETWORKS, INC. hereby certifies that
in accordance with the terms and conditions of the Loan and Security Agreement
between LOV USA, LLC, SPARK NETWORKS USA, LLC, SMOOCH LABS INC., MINGLEMATCH,
INC., HURRYDATE, LLC, KIZMEET, INC., SN HOLDCO, LLC, SN EVENTS, INC., and SPARK
SOCIALNET, INC., (each, a “Borrower” and collectively, “Borrowers”) and Bank
(the “Agreement”), (i) Borrowers are in complete compliance for the period
ending January 22, 2016 with all required covenants except as noted below and
(ii) all representations and warranties of each Borrower stated in the Agreement
are true and correct in all material respects as of the date hereof (provided
that those representations and warranties expressly referring to another date
are true, correct and complete in all material respects as of such
date).  Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

Required

Complies

 

 

 

 

 

 

 

 

Monthly financial statements, MRR report and Compliance Certificate

Prior to each Credit Extension, and monthly within 30 days

Yes

No

 

 

 

 

10K and 10Q

Within 5 days of SEC reporting requirements (when there are any outstanding
Credit Extensions)

Yes

No

 

 

 

 

Annual operating budget, sales projections and operating plans approved by board
of directors

Annually no later than 60 days prior to the beginning of each fiscal year

Yes

No

 

 

 

 

A/R & A/P Agings, Borrowing Base Certificate

Prior to each Credit Extension, and monthly within 20 days when there are any
unpaid Credit Extensions

Yes

No

A/R Audit

Initial (within 60 days of Closing Date) and Annual

Yes

No

 

 

 

 

 

 

 

 

Deposit balances with Bank

$ ___________________

 

 

Deposit balance outside Bank

$ ___________________

 

 

 

 

 

 

Financial Covenant (to be tested only when Credit Extensions are outstanding)

Required

Actual

Complies

 

 

 

 

 

Minimum Liquidity

$3,000,000

_____________

Yes

No

Minimum quarterly revenue

At least 80% of the sales projections and operating plan

 

 

$____________

Yes

No

 

--------------------------------------------------------------------------------

 

Minimum quarterly Adjusted EBITDA

At least 80% of the sales projections and operating plan

 

 

$____________

Yes

No

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

 

 

 

Received by:

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

 

___________________________________________

Verified:

SIGNATURE

AUTHORIZED SIGNER

 

 

___________________________________________

Date:

TITLE

 

 

Compliance Status

Yes          No

___________________________________________

 

DATE

 

 

 